DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 11275953 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claimed limitations of claims 1 and 11 of the current application and claims 1 and 11 of the cited prior art reference US Patent No. 11275953 B2 is the captured is object in current application and captured object is person in cited prior art reference.  The captured person in frames is one variation of object captured in frames. Therefore, claims 1-20 are not patentably distinct from each other. 


Current Application 
US Patent No. 11275953 B2
Claim 1. 
A system comprising: 

an array of cameras, each camera of the array of cameras configured to capture a video of a portion of a space, the space containing an object; 


a first camera client configured to: 

receive a first plurality of frames of a first video from a first camera of the array of cameras, each frame of the first plurality of frames showing the object within the space; 

for a first frame of the first plurality of frames: determine a first bounding area around the object shown in the first frame; and 

generate a first timestamp of when the first frame was received by the first camera client; 

for a second frame of the first plurality of frames: determine a second bounding area around the object shown in the second frame; and 

generate a second timestamp of when the second frame was received by the first camera client; and 

a second camera client configured to:


receive a second plurality of frames of a second video from a second camera of the array of cameras, each frame of the second plurality of frames showing the object within the space;


for a third frame of the second plurality of frames: determine a third bounding area around the object shown in the third frame; and 

generate a third timestamp of when the third frame was received by the second camera client; and 

a camera server separate from the first and second camera clients, the camera server configured to: 

determine that the first timestamp falls within a first time window; 

in response to determining that the first timestamp falls within the first time window, assign coordinates defining the first bounding area to the first time window; 


determine that the second timestamp falls within a second time window that follows the first time window; 


in response to determining that the second timestamp falls within the second time window, assign coordinates defining the second bounding area to the second time window; 


determine that the third timestamp falls within a first time window; 

in response to determining that the third timestamp falls within the first time window, assign coordinates defining the third bounding area to the first
time window;

process the coordinates assigned to the first time window by: calculating, based at least on the coordinates defining the first bounding area, a combined coordinate for the object during the first time window for the first video from the first camera; and

calculating, based at least on the coordinates defining the third bounding area, a combined coordinate for the object during the first time window for the second video from the second camera; 

after processing the coordinates assigned to the first time window, process the coordinates assigned to the second time window by: calculating, based at least on the coordinates defining the second bounding area, a combined coordinate for the object during the second time window for the first video from the first camera.
Claim 1. 
A system comprising: 

an array of cameras positioned above a space, each camera of the array of cameras configured to capture a video of a portion of the space, the space containing a person; 

a first camera client configured to: 

receive a first plurality of frames of a first video from a first camera of the array of cameras, each frame of the first plurality of frames showing the person within the space; 

for a first frame of the first plurality of frames: determine a first bounding area around the person shown in the first frame; and 

generate a first timestamp of when the first frame was received by the first camera client; 

for a second frame of the first plurality of frames: determine a second bounding area around the person shown in the second frame; and 

generate a second timestamp of when the second frame was received by the first camera client; and 

a second camera client configured to: 


receive a second plurality of frames of a second video from a second camera of the array of cameras, each frame of the second plurality of frames showing the person within the space; 


for a third frame of the second plurality of frames: determine a third bounding area around the person shown in the third frame; and 

generate a third timestamp of when the third frame was received by the second camera client; and 

a camera server separate from the first and second camera clients, the camera server configured to: 

determine that the first timestamp falls within a first time window; 

in response to determining that the first timestamp falls within the first time window, assign coordinates defining the first bounding area to the first time window; 


determine that the second timestamp falls within a second time window that follows the first time window; 


in response to determining that the second timestamp falls within the second time window, assign coordinates defining the second bounding area to the second time window; 


determine that the third timestamp falls within a first time window;

 in response to determining that the third timestamp falls within the first time window, assign coordinates defining the third bounding area to the first time window; 

process the coordinates assigned to the first time window by: calculating, based at least on the coordinates defining the first bounding area, a combined coordinate for the person during the first time window for the first video from the first camera; and 

calculating, based at least on the coordinates defining the third bounding area, a combined coordinate for the person during the first time window for the second video from the second camera; 

after processing the coordinates assigned to the first time window, process the coordinates assigned to the second time window by: calculating, based at least on the coordinates defining the second bounding area, a combined coordinate for the person during the second time window for the first video from the first camera.

Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 non-statutory double patenting, set forth in this Office action by timely submission and approval of eTD.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20220084219 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661